DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach determining an effective spectrum of the pixel in at least an energy channel, via a minimization of differences between respectively: - a value of the calibration spectrum measured in step b) of each iteration, in said energy channel ; - and an estimation of the value of each calibration spectrum, in said energy channel, each estimation being obtained by combining the effective spectrum of the pixel and the attenuation spectral function of the calibration object taken into account in step c) of each iteration; wherein, in step c) of each iteration: 17/19 - the first apparent linear-attenuation spectral function is a weighted sum of the first theoretical linear-attenuation spectral function and of a first correction spectral function ; - and/or the second apparent linear-attenuation spectral function is a weighted sum of the second theoretical linear-attenuation spectral function and of a second correction spectral function as claimed in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 20060159223), Li et al. (US 20170309043), Zou et al. (US 20160203620), Yaroshenko et al. (US 20200187893) and Svensson et al. (US 10067240) teaches CT calibration methods but fails to teach the allowable subject matter above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884